Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19, are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “further including” implies there is a second solvent in the claims. By replacing the phrase with “and solvent is” the rejection would be overcome. Other appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8-9, 11, 14, 16, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al., US 7,939,550 B2.


    PNG
    media_image1.png
    182
    237
    media_image1.png
    Greyscale
.
Jung et al., disclosed a process of making the solvates comprising dissolving the compound in acids to obtain the free acids form and adding a water-miscible organic solvent e.g. ETOH to the acid to obtain acid addition salts. The acid addition salt is obtained as a precipitate or a crystal, which is evaporated to remove the solvent. The crystal is deemed a hydrate or solvate prior to evaporating the solvent. See col. 4, lines 41-61.   The prior art further disclosed addition salts of the compound may be prepared according to conventional methods.
In the process by the prior art, MeOH, ETOH, acetone and acetonitrile are cited as examples of water-miscible solvent and excess amount of acid was added to precipitate the product. Alcohols are bases and accept proton from strong acids, page 2, https://chem.libretexts.org/Bookshelves/Organic_chemistry/Map%3A_Oragnic_Chemistry_(Wade)/13%, visited 2/12/2021.  Acetone is a Lewis base, Wikipedia, https://en.wikipedia.org/wiki/Acetone, visited 2/12/21, and acetonitrile is weak base, Chem. Rev., https://pubs.acs.org/doi/10.1021/cr60044a010, visited 2/1/21.  Therefore, base is inherent in the process by the prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-19, are rejected under 35 U.S.C. 103(a) as being unpatentable over Jung et al., US 7,939,550 B2.
Applicant claims the following compound, which is a hydrate or a solvate and a process of making thereof comprising dissolving the free acid in a solvent mixed with water.

    PNG
    media_image2.png
    209
    240
    media_image2.png
    Greyscale
 .  In preferred embodiments, X is K (from KOH), Na (from NaOH) or quaterernary (ammonium) amines. The solvent is 4-methyl-penta-2-one, ETOH or DIPE. The ratio of water to solvent in the process is 5:1 to 10:1. 
Determination of the scope and content of the prior art (MPEP 2141.01 
Jung et al., disclosed as set forth above. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and the prior art is that applicant claims additional water-miscible solvents, specific bases and water to solvent ratio.   
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999).  
Also, KSR, 550 US 398; 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. KSR, 415.  In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the teaching by the prior art that addition salts of the compound may be prepared according to conventional methods. The motivation for additional water-miscible solvents and specific bases is to avoid the prior art and water to solvent ratio is optimized to improve the yield of the product. 
Establishing a range of water to solvent ratio is mere optimization of a variable. In re Aller, 105 USPQ 232, 235; 220F.2d 454, 456 (CCPA, 1955). Optimization of variables is a routine practice in the art and can be found in high school or college freshman chemistry textbook.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable ranges”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955), In re Russell, 169 USPQ 426, 439 F2d 1228 (CCPA, 1971).  The motivation is to maximize the yield of the product.
The crystal by Jung et al., is deemed a solvate or a hydrate prior to evaporating the solvent.  In the process by the prior art, MeOH, ETOH, acetone and acetonitrile are cited as examples of water-miscible solvent and excess amount of acid was added to precipitate the product. Alcohols are bases and accept proton from strong acids, page 2, https://chem.libretexts.org/Bookshelves/Organic_chemistry/Map%3A_Oragnic_Chemistry_(Wade)/13%, visited 2/12/2021.  Acetone is a Lewis base, Wikipedia, https://en.wikipedia.org/wiki/Acetone, visited 2/12/21, and acetonitrile is a weak base, Chem. Rev., https://pubs.acs.org/doi/10.1021/cr60044a010, visited 2/1/21.  Therefore, base is inherent in the process by the prior art and one of ordinary skill would have known to add base to the reaction mixture.
In the process by applicant, a base is added to the reaction mixture.  This is a well-known conventional process of making salts of an acid. The claimed bases are well-known for making salts of acids and are disclosed at pages 342-345 of Handbook of Pharmaceutical Salts; Properties, Selection and Use (2011), Stall and Wermuth, Eds. Chaps. 5-6. Potassium and sodium bases are notoriously known in the art for making salts. The solvents are also well-known in the art and applicable solvents may be selected by following the conventional solvent screening technique disclosed in PharmTech (2006) vol. 30(10), pp. 1-17, particularly page 1, ¶ 3-4. 
Having known that the prior art disclosed the claimed solvate or hydrate could be made by conventional technique, one of ordinary skill would have been motivated to make the claimed solvate or hydrate with reasonable expectation of success.
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
It is not beyond the ordinary skill of a scientist to use conventional techniques in selecting the appropriate water-miscible solvents and the bases. For example, such could be done by following the teachings in Handbook of Pharmaceutical Salts (2011) and PharmTech KSR, supra.  
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shaojia, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
February 10, 2021